                              UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ALABAMA
                                      NORTHERN DIVISION



 In the Matter of:                                 }
                                                   }
                                                   }
 RICK’S INC.                                       }    Case No. 20-81043-CRJ-11
                                                   }
                                    Debtor(s)      }    Chapter 11, Subchapter V
                                                   }




                          ORDER VACATING ORDER TO SHOW CAUSE WHY
                          CASE SHOULD NOT BE DISMISSED FOR FAILURE
                               TO COMPLY WITH 11 U.S.C. § 1116(1)

        On April 21, 2020, the Court entered an Order to Show Cause Why Case Should not be Dismissed for
Failure to Comply with 11 U.S.C. § 1116(1) based upon Debtor’s failure to either append to the Voluntary Petition
its most recent balance sheet, statement of operations, cash-flow statement, and Federal income tax return; or a
statement made under penalty of perjury that no balance sheet, statement of operations, or cash-flow statement
has been prepared and no Federal tax return has been filed.

        On April 28, 2020, the Debtor filed a Verified Statement, affirming under penalty of perjury that the
Debtor did not append a recent balance sheet, statement of operations, or cash-flow statement to its Voluntary
Petition because the documents have not been prepared and a tax return for 2019 has not been filed yet.

      IT IS THEREFORE ORDERED, ADJUDGED and DECREED that the Order to Show Cause Why
Case Should not be Dismissed for Failure to Comply with 11 U.S.C. § 1116(1) is hereby VACATED.

Dated this the 30th day of April, 2020.
                                                    /s/ Clifton R. Jessup, Jr.
                                                    Clifton R. Jessup, Jr.
                                                    United States Bankruptcy Judge




     Case 20-81043-CRJ11          Doc 39    Filed 04/30/20 Entered 04/30/20 09:49:14           Desc Main
                                           Document     Page 1 of 1
